Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gorman et al. (US 6,957,821 B2), hereinafter Gorman.
	Regarding claim 9, Gorman (Figures 1-5) discloses a footrest arrangement for a motorcycle, wherein the footrest arrangement comprises at least two or more individually pivotable footrest devices (motorcycle foot peg 16 and support mechanism 14) with footrest surfaces placed relative to each other and with an internal spacing between them in such a way See Figure 5; Col. 4, Lines 7-14).
	Regarding claim 10, Gorman further teaches that the footrest surfaces are placed substantially in-plane (See Figures 4 and 5; Col. 4, Lines 7-14).
	Regarding claims 11 and 18, Gorman (Figures 3 and 5) further teaches that at least some of the footrest devices are connected to a footrest device bracket (mounting mechanism 12) via bolts (bolt 23) that define slanted pivot axis (Figure 5) that allow the footrest devices to fold (Col. 3, Lines 22-30).
	Regarding claim 12, Gorman further teaches that respective footrest devices next to the footrest device closest to the front wheel are arranged to stay in a folded away position when placed in this position by the rider.
	Regarding claim 13, Gorman further teaches that the additional footrest devices are connected to a footrest bracket (mounting mechanism 12) that is arranged to be retrofitted to motorcycles originally equipped with only one foldable footrest device intended for the rider on each side by using the original footrest pivot axis bracket as the main interface point between the additional footrest bracket and a motorcycle frame structure (Col. 3, Lines 7-21 and Col. 4, Lines 27-31).
	Regarding claim 15, Gorman further teaches that the additional footrest devices with respect to the footrest device closest to the front wheel are height-adjustable (Figure 2; Col. 3, Line 49- Col. 4, Line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al. (US 6,957,821 B2), hereinafter Gorman, in view Suzuki (JP H03139481 A), see attached machine translation.
	Gorman teaches the footrest arrangement for a motorcycle according to claim 9. 	However, Gorman does not teach that the additional footrest devices are connected to brackets that are integrated in the motorcycle frame structure. Also Gorman does not teach a bracket for the motorcycle sidestand support is connected to the additional footrest bracket on either the right or the left side of the motorcycle or integrated in one of the additional footrest brackets. 
	Suzuki teaches a bracket for the motorcycle sidestand support (side stand bracket 7) that is integrated in the motorcycle frame structure (Figure 2) and connected to the additional footrest bracket (bracket 13) on either the right or the left side of the motorcycle or integrated in one of the additional footrest brackets. 
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Gorman’s footrest arrangement, in view of Suzuki, connect the sidestand bracket to the footrest bracket. Doing so would reinforce the frame and cut the cost.
Claim 17 is rejected rejected under 35 U.S.C. 103 as being a result effective variable.
	The recited dimensions are result effective variables which have a finite number of values and which would fulfill the design need to match the size of the riders feet and/or motorcycle.	It has been held that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach footrest arrangements of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611